EXHIBIT 10.4
 
 
Execution Original
 
 
PROMISSORY NOTE
 
 

 $7,500,000.00  Austin, Texas  March 1, 2011

 
                                                            
FOR VALUE RECEIVED, the undersigned, High Plains Energy, LLC, a Delaware limited
liability company (“Maker”), hereby promises to pay to the order of James H.
Edsel, Nancy Edsel, and James Edsel, Jr., each a resident of Travis County,
Texas (collectively, “Payee”), the principal sum of Seven Million Five Hundred
Thousand and No/100 Dollars ($7,500,000.00), as hereinafter described:
 
1.   Background.  Pursuant to the Partnership Interest Purchase Agreement dated
as of March 1, 2011 (the “Purchase Agreement”), among Maker and Payee, Maker has
purchased the Seller Interest from the Payee for the Purchase Price.  Pursuant
to Section 2.2(b)(ii) of the Purchase Agreement, $7,500,000.00 of the Purchase
Price is to be paid to Payee by Maker’s delivery of a promissory note to Payee
in the stated principal amount of $7,500,000.00.  This note is the “Promissory
Note” referred to in the Purchase Agreement and is subject to the terms and
entitled to the benefits thereof pertaining to the Promissory Note.  Capitalized
terms used and not otherwise defined herein shall have the respective meanings
assigned to such terms in the Purchase Agreement.
 
2.   Interest.
 
(a)   The unpaid principal balance of this note shall bear interest at a per
annum rate of interest of five percent (5%).
 
(b)   During the continuance of a Default (as defined in Paragraph 4), all
past-due principal of and interest on this note shall bear interest at the per
annum rate of interest that is the lesser of (i) the Highest Lawful Rate or (ii)
eighteen percent (18%).
 
(c)   All payments of interest shall be calculated on the basis of actual number
of days elapsed, but computed as if each calendar year consisted of 365 or 366
days, as applicable.
 
3.   Payments and Prepayments.
 
(a)   Interest on this note will be paid monthly on the last calendar day of
each month, beginning March 31, 2011, and with a final payment of all then
outstanding accrued but unpaid interest due and payable on June 1, 2012 (the
“Maturity Date”).
 
(b)   Principal on this note will be paid as follows:  $1,000,000.00 on June 1,
2011, and $1,500,000.00 on September 1, 2011, $2,000,000.00 on December 31,
2011, and $1,500,000.00 on each of March 1, 2012, and the Maturity Date.
 
(c)   Maker may make voluntary prepayments of all or any part of the principal
of this note at any time and from time to time, without penalty.
 
(d)   Each payment or prepayment on this note must be paid at the principal
address of Payee set forth on the last page of this note in funds which are or
will be available for immediate use by Payee at the principal address of Payee
on the day such payment or prepayment is due.
 
 
Page 1
             JJ               

--------------------------------------------------------------------------------

 Initialed for Identification

--------------------------------------------------------------------------------

 
 
Execution Original
 
 
 
(e)   Any payment that is due on a day that is a Saturday, Sunday, or a day on
which banks in the State of Texas are authorized by law to be closed (a
“Non-Business Day” ) shall be due and payable on the next succeeding business
day (i.e. the next day that is not a Non-Business Day), notwithstanding any
contrary provision contained in this note or in any agreement or instrument
executed in connection with this note.
 
4.   Default; Remedies.
 
(a)   The term “Default,” as used in this note, means the occurrence of any one
or more of the following events (including the passage of time, if any,
specified therefor) (provided, that if any such event occurs and the Payee
subsequently agrees in writing that it will not exercise any rights or remedies
hereunder as a result of such event, the occurrence of such event shall no
longer be deemed a “Default” hereunder insofar as the state of facts giving rise
to such event is concerned):
 
(i)   the failure or refusal of Maker to punctually and properly perform,
observe, and comply with any covenant, agreement, or condition contained in this
note, in the Purchase Agreement, in the Security Agreement (as defined in
Paragraph 10 below), or in any other agreement or instrument securing the
obligations of Maker under this note (other than covenants to pay principal of
or interest on this note), and such failure or refusal continues uncured for a
period of 15 days after receipt of notice from Payee;
 
(ii)   the occurrence of any “default” or “event of default” under any agreement
or instrument entered into by Maker in connection with any existing or future
debt or equity financing consummated by Maker;
 
(iii)   the discovery by Payee that any representation or warranty given by
Maker in the Purchase Agreement or in any other Transaction Document is false,
misleading, or erroneous in any material respect at the time given; or
 
(iv)   Maker shall (1) become insolvent, or (2) fail to pay its debts generally
as they become due, or (3) become subject to a proceeding under, voluntarily
seek, consent to, or acquiesce in the benefits of any Debtor Relief Law (as
herein defined), other than as a creditor or claimant, that would suspend or
otherwise adversely affect the rights and remedies of Payee granted in this
note, the Security Agreement, or any other agreement or instrument securing the
obligations of Maker under this note (unless, in the event such proceeding is
involuntary, the petition instituting the same is dismissed within 60 days after
the filing thereof).  As used herein, the term “Debtor Relief Law”  means the
Bankruptcy Act of the United States of America and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
 
 
Page 2
             JJ               

--------------------------------------------------------------------------------

 Initialed for Identification

--------------------------------------------------------------------------------

 
(b)   Should a Default occur and be continuing, Payee, at the option of Payee,
may (i) declare the entire unpaid principal of and accrued interest on this note
immediately due and payable, without further notice, demand, or presentment, all
of which are hereby waived, and/or (ii) foreclose any liens or security
interests securing all or any part hereof, and/or (iii) exercise any other right
or remedy to which Payee may be entitled by agreement, at law, or in equity.
 
5.   Maximum Interest Rate.  Regardless of any provision contained herein, Payee
shall never be entitled to contract for, charge, take, reserve, receive, or
apply, as interest on this note any amount in excess of the Highest Lawful Rate
(as hereinafter defined).  If Payee ever contracts for, charges, takes,
reserves, receives, or applies as interest any such excess, it shall be deemed a
partial prepayment of principal and treated hereunder as such; and, if the
principal hereof is paid in full, any remaining excess shall promptly be paid to
Maker.  In determining whether interest paid or payable exceeds the Highest
Lawful Rate, Maker and Payee shall, to the maximum extent permitted under
applicable Law, (a) characterize any non-principal payment as an expense, fee,
or premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) “spread” the total amount of interest throughout the
entire contemplated term hereof; provided that, if the principal hereof is paid
in full prior to the end of the full contemplated term hereof, and if the
interest received for the actual period of existence exceeds the Highest Lawful
Rate, Payee shall refund the excess, and, in such event, Payee shall not be
subject to any penalties provided by any Laws for contracting for, charging,
taking, reserving, or receiving interest in excess of the Highest Lawful
Rate.  As used herein, the term “Highest Lawful Rate” means the maximum rate of
interest (or, if the context requires, an amount calculated at such rate) which
Payee is allowed to contract for, charge, take, reserve, or receive under
applicable federal or state (whichever is higher) Law from time to time in
effect after taking into account, to the extent required by applicable federal
or state (whichever is higher) Law from time to time in effect, any and all
relevant payments or charges under this note.  In no event shall the provisions
of Chapter 346 of the Texas Finance Code apply to this note.  To the extent that
Payee is relying on Chapter 303 of the Texas Finance Code to determine the
Highest Lawful Rate payable on this note, Payee will utilize the weekly ceiling
from time to time in effect as provided in such Chapter 303, as amended.  To the
extent United States federal Law permits Payee to contract for, charge, take,
receive, or reserve a greater amount of interest than under Texas Law, Payee
will rely on United States federal Law instead of such Chapter 303 for the
purpose of determining the Highest Lawful Rate.  Additionally, to the extent
permitted by applicable Law now or hereafter in effect, Payee may, at its option
and from time to time, utilize any other method of establishing the Highest
Lawful Rate under such Chapter 303 or under other applicable Law by giving
notice, if required, to Maker as provided by applicable Law now or hereafter in
effect.
 
6.   Certain Waivers.  Maker and each surety, endorser, guarantor, and other
party ever liable for payment of any part hereof jointly and severally waive
presentment and demand for payment, protest, notice of intention to accelerate,
notice of acceleration, and notice of protest and nonpayment, and agree that
their liability on this note shall not be affected by, and hereby consent to,
any renewal or extension in the time of payment hereof, any indulgences, or any
release or change in any security for the payment of this note.
 
 
Page 3
             JJ               

--------------------------------------------------------------------------------

 Initialed for Identification

--------------------------------------------------------------------------------

 
Execution Original
 
 
 
 
7.   ENTIRETY.  THIS NOTE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BY THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
8.   GOVERNING LAW.  THE VALIDITY, CONSTRUCTION, AND ENFORCEABILITY OF THIS NOTE
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS AND THE UNITED STATES OF
AMERICA.
 
9.   Parties Bound.  This note is binding upon and shall inure to the benefit of
Maker, Payee, and their respective permitted successors and assigns.  Maker may
not assign any of its rights or obligations hereunder without Payee’s prior
written consent, and any purported assignment thereof without Payee’s prior
written consent shall be void and ineffective.
 
10.   Security.  This note is secured by the liens and security interests
granted by Maker to Payee pursuant to the Partnership Interest Pledge and
Security Agreement and Collateral Assignment of even date herewith (the
“Security Agreement”) between Maker and Payee, as defined and described in the
Purchase Agreement (to which document reference is made for a more complete
description of the collateral, the nature and extent of the security, and the
rights of Payee) in respect thereof.
 
11.   Collection.  Maker agrees to pay the reasonable costs and expenses
incurred by or on behalf of Payee in collecting, or attempting to collect, the
amounts due to Payee under this note, or to enforce any provision hereof,
including, without limitation, reasonable attorney’s fees and expenses.
 
12.   No Waiver.  No waiver by Payee of any rights or remedies under this note
shall be considered a waiver of any other subsequent right or remedy.  No delay
or omission in the exercise by Payee of any rights or remedies, or in the
enforcement of any such rights or remedies, shall be held to exhaust any other
right or remedy.
 
13.   Principal Address of Payee.  The principal address of Payee for all
purposes related to this note, including the address for payments and
prepayments on this note, is as follows:
 
 

  James H. Edsel
Barton Oaks Plaza 1, Suite 435
901 South MoPac Expressway
Austin, Texas  78746
Facsimile:  (512) 732-9999

 
 


[Signature Page Follows]
 
 
 
Page 4
             JJ               

--------------------------------------------------------------------------------

 Initialed for Identification

--------------------------------------------------------------------------------

 
 
 
Execution Original
 
 
 

   MAKER:
 
High Plains Energy, LLC
       By:  /s/ J. Johnson          Name:  J. Johnson    Title     Managing
Member

 

 


ACKNOWLEDGED AND AGREED:


PAYEE:




/s/ James Edsel            
James Edsel




/s/ Nancy Edsel            
Nancy Edsel




/s/ James Edsel, Jr.          
James Edsel, Jr.
 
 
 
 
 
Page 5
             JJ               

--------------------------------------------------------------------------------

 Initialed for Identification

--------------------------------------------------------------------------------

 